Citation Nr: 0115965	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  99-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder and if so, whether the 
benefit may be granted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTODUCTION

The veteran had active duty from July 1985 to July 1989, and 
from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's attempt to reopen 
his previously denied claim of entitlement to service 
connection for manic bipolar disorder.  


FINDINGS OF FACT

1. All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Entitlement to service connection for a manic polar 
disorder was denied by the RO in September 1992. The veteran 
did not appeal that decision and that decision is final.

3.  The evidence received subsequent to the unappealed 
September 1992 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the September 1992 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Service connection will be granted for a 
psychosis, if it is manifested to a compensable degree within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

The evidence of record at the time of the  September 1992 RO 
decision may be briefly summarized.  The service medical 
records (SMR's) pertained to the second period of active duty 
and showed no pertinent abnormality.

The veteran was hospitalized at a VA facility in December 
1991 for a biploar disorder, manic.  In September 1992 the RO 
denied service connection for manic polar disorder.  At that 
time the RO determined that the service medical records for 
his last period of service showed no evidence of a 
psychiatric disorder.  The RO indicated that the presumptive 
provision had been considered.  The veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
that decision and that decision is final.  38 U.S.C.A. § 7105 
(West 1991).  However, the veteran may reopen his claim by 
the submission of new and material evidence. 38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The pertinent evidence received since the September 1992 
decision includes private and VA medical records showing 
treatment for the veteran's psychiatric illness.  A private 
examination dated in June 1999 contains a diagnosis of 
schizophrenia.  Also received were the SMRs for the first 
period of active duty.  These records show that the veteran 
was seen in August 1986 by a psychologist due to slow work by 
the veteran, and that the veteran had incidents of urinating 
and defecating on himself.

To summarize, the evidence received since the September 1992 
decision includes a service medical, which indicates that 
there may have psychiatric problems during the first period 
of active duty.  The Board finds that this additional 
evidence it is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
As such, it is the Board's judgment that the additional 
evidence new and material and his claim for service 
connection for a psychiatric disorder has been reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The service medical records for the first period of active 
reflect that the veteran was seen in August 1986 for possible 
psychiatric problems.  The veteran has also indicated that he 
was treated at the VA medical facility in Gulfport in 1990, 
prior to being activated for Dessert Storm.  It is unclear 
whether these records have been requested.  In view of these 
facts the Board is of the opinion that additional development 
is warranted.  

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
psychiatric disorder since his release 
from active duty to the present.  The RO 
should obtain all records which are not 
on file.

2.  The RO is requested to obtain all 
treatment records from the Gulfport VA 
Medical Center, to include 1989 and 1990 
and all current VA treatment records.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, severity, and 
etiology of the veteran's psychiatric 
illness.  The claims folder and a copy of 
this Remand must be made available to the 
examiner for review before the 
examination.  All indicated tests are to 
be conducted.  

The examiner is requested to render an 
opinion as to whether it is as likely as 
not that any psychiatric disability 
diagnosed is related to the veteran's 
service or, if a psychosis is diagnosed, 
whether the psychosis was manifested 
within one year following the first 
period of active duty.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals




